Title: From George Washington to Brigadier General George Clinton, 23 April 1777
From: Washington, George
To: Clinton, George

 

Dear Sir
Head Quarters Morris Town 23d April 1777

By a person sent into Brunswic I am informed that “Genl Skinners Force consists of about 1000 to be joined by some regular Troops and to proceed from Bergen thro’ Sussex and the back parts of the Jerseys when the Troops march for Philada.”
I think this Move so probable, as it will give them access to a part of the Country most notoriously disaffectd, that I desire you will post a Body of Militia of the State of New York, on this Side of the North River, in such place as you shall think most safe to prevent them from being surprized, and at the same time proper to intercept Skinner’s Corps if they should attempt the above mentioned Rout.
Genl Heard with about two hundred Jersey Militia marched this day to take post at Pompton and extend himself towards Hackinsack—Colo. Dey will also have some small parties of his Regiment in that quarter; If the Enemy should move, they by being called upon, may afford some Assistance.
I have communicated the above to Genl Mcdougal and also another peice of advice “that the Enemy embarked a Brigade of about 700 Men the Night of the 20th and that it was imagined they intended to go up the North River.”
Yours was delivered to me by Mr Gordon. I wish it was in my power to serve him just now, but the small Success of the Officers who are already recruiting disheartens me from giving any more Commissions at present.
